Case 1:19-cv-00563-KD-B Document 7 Filed 09/30/19 Page 1 of 2                   PageID #: 19




 1
                                  UNITED STATES DISTRICT COURT
 2                           FOR THE SOUTHERN DISTRICT OF ALABAMA
                                       SOUTHERN DIVISION
 3
 4 Susan Drazen, on behalf of herself and all
     others similarly situated,                    Case No. 2:19-cv-00563-KD-B
 5
                    Plaintiff,
 6
                    v.
 7
     GoDaddy.com, LLC,
 8
                    Defendant.
 9
10
11
                                      NOTICE OF SETTLEMENT
12
            Plaintiff, Susan Drazen, and Defendant, GoDaddy.com, LLC (the “Parties”), by and
13
     through undersigned counsel, hereby inform the Court that the Parties have reached a settlement of
14
     this matter in its entirety. In accordance with the terms of the executed settlement agreement, the
15
     Parties intend to file a Motion for Preliminary Settlement Approval on or before October 14, 2019.
16
17
     Dated: September 30, 2019                    Respectfully submitted,
18
19                                                By: /s/Earl P. Underwood, Jr._______
20                                                 EARL P. UNDERWOOD, JR.
                                                   Attorney for Plaintiff
21                                                UNDERWOOD & RIEMER, P.C.
                                                  21 S Section Street
22                                                Fairhope, Alabama 36532
                                                  Phone: 251.990.5558
23
                                                  Email: epunderwood@alalaw.com
24                                                Attorney for Susan Drazen

25
26
27
28
Case 1:19-cv-00563-KD-B Document 7 Filed 09/30/19 Page 2 of 2                    PageID #: 20




 1 Dated: September 30, 2019                      By: s/ Paula L. Zecchini (with permission)
                                                  Paula L. Zecchini (AZ Bar No. 031880)
 2
                                                  Jeffrey M. Monhait (admitted pro hac vice)
 3                                                COZEN O’CONNOR
                                                  999 Third Avenue, Suite 1900
 4                                                Seattle, WA 98104
                                                  Tel: (206) 340-1000
 5                                                Fax: (206) 621-8783
 6                                                pzecchini@cozen.com
                                                  jmonhait@cozen.com
 7
                                                  Attorneys for GoDaddy.com, LLC
 8
 9
                                    CERTIFICATE OF SERVICE
10
            The undersigned hereby certifies, under penalty of perjury under the laws of the State of
11
12 Alabama that I electronically filed the foregoing document with the Clerk of the Court using the
13 CM/ECF system which will send notification of such filing to the following:
14
     Paula L. Zecchini (AZ Bar No. 031880)
15   Jeffrey M. Monhait (admitted pro hac vice)
     COZEN O’CONNOR
16   999 Third Avenue, Suite 1900
     Seattle, WA 98104
17   Tel: (206) 340-1000
     Fax: (206) 621-8783
18
     pzecchini@cozen.com
19   jmonhait@cozen.com

20 Counsel for Defendant
21          SIGNED AND DATED this 30th day of September 2019 at Fairhope, AL.
22
23                                                Earl P. Underwood, Jr.

24                                                By: s/Earl P. Underwood, Jr.
25
26
27
28
                                                     2
